       Case 2:19-cv-02541-CM-ADM Document 2 Filed 09/06/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF KANSAS


LEAMAN CREWS,                                      )
                                                   )
                       Plaintiff,                  )
                                                   )
       v.                                          ) No.     19-cv-2541
                                                   )
KATHLEEN HAWK SAWYER, in her official              )
capacity as the Director of the Bureau of          )
Prisons, and Dr. DEBORAH G. SCHULT, in             )
her official capacity as Assistant Director for    )
the Health Services Division of the Federal        )
Bureau of Prisons,                                 )
                                                   )
                       Defendant.                  )



PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY RESTRAINING ORDER
                   AND PRELIMINARY INJUNCTION

       Plaintiff Lawrence Crews has a deadly medical condition for which he receives FDA-

approved and doctor-prescribed medication that keeps him alive. On September 4, 2019, he

reported to the United States Penitentiary at Leavenworth, a federal Bureau of Prisons (BOP)

facility, to begin a 36-month sentence. But unless this Court intervenes, BOP officials will halt

Mr. Crews’ life-saving medication within the next week. That is because his condition is opioid

use disorder, his medication is buprenorphine, and BOP’s policy categorically denies all non-

pregnant inmates access to buprenorphine as a treatment for opioid use disorder. This policy, as

applied to Crews, likely violates the Eighth Amendment, as well as multiple federal statutes.

This Court should grant a temporary restraining order requiring the BOP to provide Mr. Crews

his medically necessary treatment.
        Case 2:19-cv-02541-CM-ADM Document 2 Filed 09/06/19 Page 2 of 3




       Counsel certifies that Plaintiffs immediately served a copy of the Complaint, Plaintiffs’

Motion for a Temporary Restraining Order, and accompanying Memorandum of Law on

Defendants. Copies have also been immediately emailed to the United States Attorney’s Office

for the District of Kansas.

       For these reasons, and those set out in the accompanying Memorandum of Law, Plaintiffs

request that this Court enter an immediate temporary restraining order.

       A proposed order will be email to chambers immediately. Plaintiffs request to be heard

on their motion later this evening or at the court’s earliest convenience.



Dated: September 6, 2019

                                                       Respectfully Submitted,

                                                 By:       /s/ Lauren Bonds______________
                                                          Lauren Bonds, KS No. 27807
                                                          Zal Kotval Shroff, KS No. 28013
                                                          ACLU Foundation of Kansas
                                                          6701 W. 64th Street, Ste. 210
                                                          Overland Park, KS 66202
                                                          Phone: (913) 490-4100
                                                          Fax: (913) 490-4119
                                                          lbonds@aclukansas.org
                                                          zshroff@aclukansas.org


                                                           /s/ Anthony E. Rothert
                                                           Anthony E. Rothert*
                                                           Jessica Steffan*
                                                           Gillian Wilcox*
                                                           ACLU of Missouri Foundation
                                                           906 Olive Street, Suite 1130
                                                           St. Louis, MO 63101
                                                           Tel: 314-669-3420
                                                           Fax: 314-652-3112
                                                           arothert@aclu-mo.org
                                                           jsteffan@aclu-mo.org
                                                           gwilcox@aclu-mo.org
       Case 2:19-cv-02541-CM-ADM Document 2 Filed 09/06/19 Page 3 of 3




                                                     *Application for Pro Hac Vice Forthcoming


                                                     ATTORNEYS FOR THE PLAINTIFFS




                                   CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system. On that date, I also served a copy of the Complaint,

Plaintiffs’ Motion for a Temporary Restraining Order, and accompanying Memorandum of Law

on the United State Attorney for the District of Kansas and Federal Bureau of Prisons.



   Dated: September 6, 2019


                                             /s/ Lauren Bonds
                                             Lauren Bonds
